THIS PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT FOR
DISTRIBUTION AND MAY BE TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN COMPLIANCE
WITH THE SECURITIES ACT OF l933, AS AMENDED (THE “ACT”).
 
DCAP GROUP, INC.
 
June __, 2009
 
PROMISSORY NOTE
 
Due July 10, 2011
(or Later Under Certain Circumstances)
 
DCAP GROUP, INC., a Delaware corporation (the “Company”), for value received,
hereby promises to pay to ____________________________________________ or order
(the “Holder”) on the later of (i) July 10, 2011 or (ii) two years and ten days
following the effective date on which Commercial Mutual Insurance Company
(“CMIC”) is converted from an advance premium cooperative to a stock property
and casualty insurance company, and the surplus notes of CMIC held by the
Company are converted into a 100% equity interest in CMIC’s successor, Kingstone
Insurance Company, but in no event later than October 10, 2011 (the “Maturity
Date”) at the offices of the Company, 1158 Broadway, Hewlett, New York, the
principal sum of __________________________________________________
($___________) DOLLARS in such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts and to pay interest on said principal sum at the rate of twelve
and five-eighths percent (12.625%) per annum through the Maturity
Date.  Interest on the principal balance of this Promissory Note (“Note”) from
the date hereof (the “Issue Date”) shall be payable on each July 10 and January
10 commencing on July 10, 2009.
 
1. Series of Notes.  This Note is one of a series of Promissory Notes, identical
in form (the “Notes”), issued on or about the date hereof, in the aggregate
principal amount of $500,000.  All Notes in such series shall rank equally and
ratably without preference or priority of any said Notes over any others
thereof.
 
2. Registered Owner.  The Company may consider and treat the person in whose
name this Note shall be registered as the absolute owner thereof for all
purposes whatsoever (whether or not this Note shall be overdue) and the Company
shall not be affected by any notice to the contrary.  Subject to the provisions
hereof, the registered owner of this Note shall have the right to transfer it by
assignment and the transferee thereof, upon its registration as owner of this
Note, shall become vested with all the powers and rights of the
transferor.  Registration of any new owner shall take place upon presentation of
this Note to the Company at its offices together with the Note Assignment Form
attached hereto duly executed.  In case of transfers by operation of law, the
transferee shall notify the Company of such transfer and of its address, and
shall submit appropriate evidence regarding the transfer so that this Note may
be registered in the name of the transferee.  This Note is transferable only on
the books of the Company by the Holder on the surrender hereof, duly endorsed.
Communications sent to any registered owner shall be effective as against all
holders or transferees of this Note not registered at the time of sending the
communication.
 

3. Consent Required.  Except with the prior written consent of the Holder, the
Company shall not grant a security interest in any of its assets to secure the
repayment of any indebtedness incurred by it for borrowed funds.
 
4. Redemption.
 
4.1 Redemption Right. The Holder, by its acceptance of this Note, hereby
acknowledges that, at any time, and from time to time, prior to the Maturity
Date, the Company may, at its option, by written notice given to the Holder,
elect to redeem and prepay all or any portion of the outstanding principal
indebtedness evidenced by this Note, without premium or penalty.  Any such
notice of the Company’s election to redeem and prepay as provided for
hereinabove shall indicate the principal amount to be redeemed and prepaid (the
“Redemption Amount”) and shall be given not less than thirty (30) days prior to
the date fixed in such notice as the date for the redemption of this Note (the
“Redemption Date”).
 
4.2 Interest.  In the event the Company so elects to redeem and prepay this
Note, in whole or in part, pursuant to Section 4.1 hereof, it shall pay to the
Holder, in addition to the principal amount being prepaid, accrued interest
thereon through the Redemption Date; provided, however, that, if the Redemption
Date is prior to the six (6) month anniversary of the Issue Date, additional
interest shall be payable hereunder such that the Holder receives an amount of
interest on the Redemption Date equal to six (6) months interest on the
Redemption Amount less any interest theretofore paid thereon.
 
4.3 Obligations.  On the Redemption Date, this Note shall be due and payable to
the extent provided for in Sections 4.1 and 4.2 hereof and, if the remaining
balance of the principal amount of this Note is payable on the Redemption Date,
the Holder shall tender to the  Company this Note for cancellation.  Effective
with the Redemption Date, with respect to the Redemption Amount, interest will
cease to accrue, and the only right of the Holder shall be to receive the amount
payable upon redemption.
 
5. Events of Default.  If the Company shall (i) fail to make any payment due
hereunder and such failure shall continue unremedied for a period of fifteen
(15) days following receipt of written notice thereof from the Holder; (ii)
violate the provisions of Section 3 hereof; (iii) admit in writing its inability
to pay its debts generally as they mature; (iv) make a general assignment for
the benefit of creditors; (v) be adjudicated a bankrupt or insolvent; (vi) file
a voluntary petition in bankruptcy or a petition or an answer seeking an
arrangement with creditors; (vii) take advantage of any bankruptcy, insolvency
or readjustment of debt law or statute or file an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law;
(viii) apply for or consent to the appointment of a receiver, trustee or
liquidator for all or substantially all of its assets; or (ix) have an
involuntary case commenced against it under the Federal bankruptcy laws, which
case is not dismissed or stayed within sixty (60) days (each an “Event of
Default”), then, at any time thereafter and unless such Event of Default shall
have been cured or shall have been waived in writing by the Holder, the Holder
may, by written notice to the Company, declare the entire unpaid principal
amount of this Note then outstanding, together with accrued interest thereon, to
be forthwith due and payable, whereupon the same shall become forthwith due and
payable.
 

6. Investment Intent. The Holder, by its acceptance hereof, hereby represents
and warrants that this Note is being acquired for investment purposes only and
without a view to the distribution thereof, and may be transferred only in
compliance with the Act.
 
7. Transfer to Comply with the Securities Act of l933.  This Note may not be
sold or otherwise disposed of except as follows: (a) to a person or entity to
whom this Note may legally be transferred without registration and without the
delivery of a current prospectus under the Act with respect thereto or (b) to
any person or entity upon delivery of a prospectus then meeting the
require­ments of the Act relating to such securities and the offering thereof
for such sale or disposition, and thereafter to all successive assignees.
 
8. Costs of Collection.  In  the event the Company shall default in the payment
of this Note when due, then the Company shall pay, in addition to unpaid
principal and interest, all the costs and expenses incurred in effecting
collection hereunder, including reasonable attorneys’ fees.
 
9. Applicable Law.  This Note is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of New York,
excluding choice of law rules thereof.
 
10. Notices.  Any notice required or permitted to be given pursuant to this Note
shall be deemed to have been duly given when delivered by hand or sent by
certified or registered mail, return receipt requested and postage prepaid,
overnight mail or telecopier as follows:
 
If to the Holder:
 
___________________
___________________

 
If to the Company:


1158 Broadway
Hewlett, NY 11557
Attn:  Chief Accounting Officer
Facsimile No.:  (516) 295-7216


With a copy to


Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, NY 11554
Attn: Fred Skolnik, Esq.
Facsimile No.: (516) 296-7111



or at such other address as the Holder or the Company shall designate by notice
to the other given in accordance with this Section 10.
 
11. Miscellaneous.  This Note evidences the entire obligation of the Company
with respect to the repayment of the principal amount hereof and the other
matters provided for herein.  No provision of this Note may be modified except
by an instrument in writing signed by  the Company and the Holder.  Payment of
interest due under this Note prior to the Maturity Date or Redemption Date, as
the case may be, shall be made to the registered Holder of this Note.  Payment
of principal and interest due upon redemption or maturity shall be made to the
registered Holder of this Note on or after the Redemption Date or Maturity Date,
as the case may be, contemporaneous with and upon presentation of this Note for
payment.  No interest shall be due on this Note for such period of time that may
elapse between the Redemption Date or Maturity Date, as the case may be, and its
presentation for payment.  Notwithstanding the foregoing, it shall not be
necessary for the Holder to present this Note for payment in the event of a
partial redemption of this Note.
 
 [Remainder of page intentionally left blank.  Signature page follows.]
 

 
 
 
 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf,
in its corporate name, by its duly authorized officer, all as of the day and
year first above written.
 

  DCAP GROUP, INC.          
 
By:
                           

 

 
 
 

 

DCAP GROUP, INC.


PROMISSORY NOTE


DUE JULY 10, 2011
(OR LATER UNDER CERTAIN CIRCUMSTANCES)


NOTE ASSIGNMENT FORM


FOR VALUE RECEIVED


The undersigned _____________________________ (please print or typewrite name of
assignor) hereby sells, assigns and transfers
unto________________________________________________________

(please print or typewrite name, address and social security or taxpayer
identification number, if any, of assignee)  the within Promissory Note of DCAP
Group, Inc., dated _____________, 2009, in the original principal amount of
$____________ and hereby authorizes the Company  to transfer this Note on its
books.

 
If the Holder is an individual:
 
_____________________________
Name(s) of Holder
 
_____________________________
Signature of Holder 
 
_____________________________
Signature, if jointly held
 
 
_____________________________
Date
If the Holder is not an individual:    
 
_________________________
Name of Holder
 
By:______________________ 
      Signature of Authorized Representative
 
_________________________
Name and Title of Authorized
Representative
 
_________________________
Date


_____________________
(Signature(s) guaranteed)